Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Reminder: Applicant's election with traverse of Group I/Species I is acknowledged.  The traversal is on the grounds that Species I and II “are largely the same” with Species II including additional structure.  This is not the basis for restriction and is not found persuasive.  Accordingly, claims 1-4, 8, 21, 22, and 25-28 have been examined and claims 5-7, 9-20, 23, 24, and 29 have been withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 21, 22, and 25-28, as understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pfaffinger (4,011,803), which shows all of the claimed limitations.  Pfaffinger shows: 
1. (Currently amended) A range hood 45 mountable to an underside mounting surface of a cabinet (fig. 10), comprising: a range hood base section defining a thickness and having an upper surface defining at least one support opening 17,18, and a mounting plate mountable to the cabinet (fig. 7), the mounting plate comprising a base portion 35 having at least one tongue 34, the tongue (i) having a proximal end extending from the base portion to a crest, (ii) extending from the crest to a trough, and (iii) extending from the trough to a distal end of the tongue which is displaced from the base portion a distance greater than the thickness of the base section of the range hood (fig. 7-10); wherein the tongue is configured to be inserted through the hook the range hood (fig. 7-10).  
2. (Original) The range hood of claim 1, wherein the base portion of the mounting plate comprises at least one hood opening 27,28,29,30 configured to receive a fastener inserted through a mounting feature of the base section to operably couple the range hood to the mounting plate; wherein the support feature couples the range hood to the mounting plate as the fastener is inserted through the range hood and the base portion (col. 5, line 57 – col. 6, line 62).  
3. (Original) The range hood of claim 2, wherein the at least one hood opening guides the fastener inserted through the mounting feature to the underside mount surface such that the fastener is configured to be sunk into the underside mounting surface to couple the range hood to the cabinet (col. 5, line 57 – col. 6, line 62). 
4. (Original) The range hood of claim 1, wherein the base portion of the mounting plate defines at least one positioning opening for receiving a fastener configured to be sunk into the underside mounting surface of the cabinet to couple the mounting plate to the cabinet (col. 5, line 57 – col. 6, line 62).  
8. (Currently amended) The range hood of claim 1, wherein the tongue is formed from material of the base portion and displaced from the base portion to define a void in the base portion (fig. 7).  
21. (New) A range hood, comprising: a range hood base section defining a thickness and having an upper surface defining at least one support opening, and a mounting hook the range hood (see previous claims).  
22. (New) The range hood of claim 21, wherein the base portion of the mounting plate defines at least one positioning opening for receiving a fastener (see previous claims).  
25. (New) The range hood of claim 21, wherein the tongue is formed from material of the base portion and displaced from the base portion to define a void in the base portion (see previous claims).  
26. (New) The range hood of claim 21, wherein the tongue extends from the proximal end to a crest, from the crest to a trough, and from the trough to the distal end (see previous claims).  
27. (New) A range hood mountable to an underside mounting surface of a cabinet, comprising: a range hood base section having an upper surface defining a thickness and defining at least one support opening, and a mounting plate having a base portion having at least one tongue, the tongue (i) having a proximal end extending from the base portion to a crest, (ii) extending from the crest to a trough, and (iii) extending from the trough to a distal end of the tongue which is displaced from the base portion a distance greater than the thickness of the range hood; wherein the tongue is configured to be inserted through the support opening to hook the range hood (see previous claims).  
28. (New) The range hood of claim 27, wherein the tongue is formed from material of the base portion and displaced from the base portion to define a void in the base portion (see previous claims).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  .

Response to Arguments
Applicants’ arguments with regard to the rejected claims have been considered, but are not deemed fully persuasive.
Applicant asserts that the tongue 34 of Pfaffinger fails to anticipate the claimed hooking member because it has a spring action used during installation.  Nevertheless, it appears that applicant is reading the claim language overly narrowly.
First it should be noted that the generally accepted definition of the term hook (noun) is a curved member to catch hold of or hang things on.  It should be evident from the drawings that the tongue 34,41 is bent and used for hanging the hood (fig. 7-10).  In addition, the verb usage of the term hook is generally defined as attaching or fastening with a hook.  This too is clearly evident from the drawings of Pfaffinger.
Secondly, there is no language in the claims to preclude the hook from having a spring action.  Hence, applicant’s reasoning is erroneous.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

February 17, 2022

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762